Title: Thomas Jefferson to James Monroe, 13 April 1817
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Monticello
Apr. 13. 17.
          
          The reciept of a commission as Visitor, will have informed you, if you did not know it before, that we have in contemplation to establish a College near Charlottesville. by the act of assembly which fixes our constitution, it is to be under the direction of 6. visitors. your commission has informed you you were one of these, & your colleagues are mr Madison, Genl Cocke, mr Joseph C. Cabell, mr Watson of Louisa and myself. a meeting, and immediately, is indispensable to fix the site, purchase the grounds, begin building Etc. we endeavored to have one the day of our last court, but mr Madison was not returned home, & mr Watson was sick, so that only Messrs Cocke Cabell & myself attended. we agreed to call one on the day succeeding our May court, to wit, Tuesday the 6th of May. a still more important object than the College itself makes this meeting interesting. the legislature, at their next meeting will locate the University they propose, on a truly great scale, & with ample funds. Staunton claims it, & will have the tramontane interest. yet ⅔ of the population is below the mountains; and if schism among them can be prevented, it will be placed below. the centrality of Charlottesville & other favorable circumstances places it on the highest ground of competition: and it is important to lift it up to the public view. the site is fixed at your former residence above Charlottesville. 200 acres of land provisionally agreed for. the commencement of the buildings immediately will draw the public attention to it. but what every one believes will bring it the most into notice, is a full meeting of the Visitors. the attendance of yourself there, mr Madison and the others will be a spectacle which will vividly strike the public eye, will be talked of, put into the papers, coupled with the purpose, and give preeminence to the place. a site marked out by such a visitation, for the Central college, for that is the title the law has given it, will be respected, it will silence cis-montane competition unite suffrages, and ensure us against schism. your attendance for this once is looked for with great desire & anxiety by the people of this section of country, and you can never do an act so gratifying to them, as by joining this meeting. as a visit to your farm however short must be desirable to you, I am in hopes you will so time it as to meet us on the occasion. the other gentlemen will be at Monticello the overnight, that is to say the evening or to dinner on the 5th which is court day. I do suppose there can be nothing nationally important, in the present state of general quiet, to oppose such a visit, and I will allow myself to hope we shall see you accordingly. I salute you with perfect affection and respect
          Th: Jefferson
        